Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 10, 2016

                                          No. 04-16-00302-CR

                                IN RE Eduardo Catarino PALACIOS

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On June 13, 2016, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.


           It is so ORDERED on October 10, 2016.



                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2001CRN000146 D1, styled State of Texas v. Omar Escobar and Eduardo
Catarino Palacios, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Joe Lopez
presiding.